Exhibit FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT THIS FIRST AMENDMENT (the “Amendment”) to that certain Change in Control Agreement dated December 27, 2004 (the “TRCB Change in Control Agreement”) is made on and as of this 31st day of October, 2008, by and between Community Partners Bancorp (“CPB”), a corporation organized under the laws of the state of New Jersey which serves as a bank holding company, with its principal office at 1250 Highway 35 South, Middletown, New Jersey 07748; Two River Community Bank (“TRCB”), a banking corporation organized under the laws of the state of New Jersey, with its principal office at 1250 Highway 35 South, Middletown, New Jersey 07748; and William D. Moss (the “Executive”), whose business address is 1250 Highway 35 South, Middletown, New Jersey 07748. BACKGROUND WHEREAS, CPB, TRCB and the Executive wish to enter into this Amendment to the TRCB Change in Control Agreement so as to (i) fully and effectively exempt the TRCB Change in Control Agreement from those provisions of Section 409A of the Internal Revenue Code of 1986 and the final Treasury Regulations for Section 409A which would or could, in the absence of such Amendment, otherwise be applicable to the TRCB Change in Control Agreement, and (ii) otherwise amend the TRCB Change in Control Agreement as agreed upon by CPB, TRCB and the Executive. NOW, THEREFORE, in consideration of the mutual promises set forth in this Amendment, the sufficiency of which are hereby acknowledged, CPB, TRCB and the Executive agree that the TRCB Change in Control Agreement is amended as follows: 1.Section 1c shall be amended by deleting the phrase “…the date when the Executive would attain age 65 or (iii)…”. 2.Section 1d shall be amended by deleting the word “voluntary” where such term first appears, and adding the following language immediately after the word “consent”: “…, but only if, and to the extent that, such action or failure to act by Employer constitutes a “material negative change”, within the meaning of Treas. Reg. Sec. 1.409A-1(n)(2)(i), to the Executive in his or her relationship with the Employer so as to result in the termination by the Executive of his or her employment relationship with Employer for “Good Reason” being an “involuntary separation from service” within the meaning of Treas. Reg. Sec. 1.409A-1(n)…” 3.
